DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al., US PG-Pub 2021/0141266, hereinafter Takimoto, in view of Chiba et al., US PG-Pub 2018/0348512, hereinafter Chiba, and Ma et al., US PG-Pub 2016/0349498, hereinafter Ma.
Regarding Claim 1, Takimoto teaches an electronic device (display device DSP), comprising: 
a display panel (liquid crystal panel PNL) for displaying an image ([0034], “[t]he liquid crystal panel PCL . . . displays an image”), 
the display panel comprising: 
a first substrate (first substrate SUB1); and 
a second substrate (second substrate SUB2) disposed on the first substrate (Fig. 2, and corresponding descriptions, showing the second substrate is disposed on the first substrate), 
wherein each of the first substrate and the second substrate comprises a curved surface ([0034], noting “the liquid crystal panel PNL may be curved toward the third direction Z”; [0048], noting the substrates may be flexible); and
wherein the second substrate comprises a display surface (Fig. 2, and corresponding descriptions, showing the display area DA is located on the second substrate), the display surface comprising a first region with a first curvature ([0034], noting the panel may be curved; [0048], noting the substrates may be flexible).
However, Takimoto does not explicitly teach the display surface comprising a first region with a first curvature and a second region with a second curvature different from the first curvature, and the display panel outputting a first light in the first region and outputting a second light in the second region; and
wherein the first light has a first normal brightness in a normal view angle and a first oblique brightness in an oblique view angle, and the second light has a second normal brightness in the normal view angle and a second oblique brightness in the oblique view angle.
Chiba teaches the display surface comprising a first region with a first curvature (Figs. 2 and 4, and corresponding descriptions, showing the lower part has a first curvature) and a second region with a second curvature different from the first curvature (Figs. 2 and 4, and corresponding descriptions, showing the other portions have different curvatures), and the display panel outputting a first light in the first region (Fig. 2, and corresponding descriptions, [0051]-[0058], noting how the first light is displayed in the first region) and outputting a second light in the second region (Figs. 2 and 4, and corresponding descriptions; [0051]-[0058], [0064]-[0070], noting how a second light is output in the second area); and
wherein the first light has a first normal brightness in a normal view angle and a first oblique brightness in an oblique view angle (Figs. 2, 4 and 6-7, and corresponding descriptions; [0064]-[0070], [0089]-[0095], describing the angles and brightness of the lights provided), and the second light has a second normal brightness in the normal view angle and a second oblique brightness in the oblique view angle (Figs. 2, 4 and 6-7, and corresponding descriptions; [0064]-[0070], [0089]-[0095], describing the angles and brightness of the lights provided).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the viewing angles and brightness taught by Chiba into the device taught by Takimoto in order to provide a more uniform aspect ratio across the entirety of the display (Chiba: [0069]), thereby giving the user a better display experience.
However, Takimoto, as modified by Chiba does not explicitly teach wherein a ratio of a difference between the first normal brightness and the second normal brightness to the first normal brightness is defined as a first ratio, a ratio of a difference between the first oblique brightness and the second oblique brightness to the first oblique brightness is defined as a second ratio, and the first ratio is less than the second ratio.
Ma teaches wherein a ratio of a difference between the first normal brightness and the second normal brightness to the first normal brightness is defined as a first ratio (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119], describing a first ratio based on the brightness), a ratio of a difference between the first oblique brightness and the second oblique brightness to the first oblique brightness is defined as a second ratio (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119], noting how a difference between the ratios is determined), and the first ratio is less than the second ratio (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119], showing the ratios are different).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the ratio teachings of Ma into the device taught by Chiba in order to reduce dither noise (Ma: [0096]), thereby making the display more visually pleasing.
Regarding Claim 2, Takimoto, as modified by Chiba and Ma, teaches the electronic device according to claim 1, wherein a ratio of the first ratio to the second ratio is greater than or equal to 0.1 and less than 1.0 (Ma: Figs. 9A-9C-2, 12A-12B and 16, and corresponding descriptions; [0041]-[0044], [0092]-[0098], [0119], noting the ratio falls within the range claimed).
Regarding Claim 3, Takimoto, as modified by Chiba and Ma, teaches the electronic device according to claim 1, wherein an absolute value of a difference of a first radius of the first curvature and a second radius of the second curvature is greater than 10mm (Chiba: Figs. 2, 4 and 6-7, and corresponding descriptions; [0051]-[0058], [0064]-[0070], [0089]-[0095]; It would have been an obvious matter of design choice to change the size of the difference of the radius of curvature, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)).
Regarding Claim 4, Takimoto, as modified by Chiba and Ma, teaches the electronic device according to claim 1, further comprising: 
a backlight module (Takimoto: backlight unit BL), wherein the display panel is disposed on the backlight module and the display surface is away from the backlight module (Takimoto: Fig. 2, and corresponding descriptions, showing the liquid crustal panel PNL is on the backlight unit BL and the display area DA is away from the backlight unit BL).
Regarding Claim 5, Takimoto, as modified by Chiba and Ma, teaches the electronic device according to claim 1, wherein the display panel further comprises: 
a sealant (Takimoto: sealant SE) disposed between the first substrate and the second substrate (Takimoto: Fig. 2, and corresponding descriptions, [0046]); and 
a liquid crystal layer (Takimoto: liquid crystal layer LC) disposed between the first substrate and the second substrate and surrounded by the sealant (Takimoto: Fig. 2, and corresponding descriptions, [0046]).
Regarding Claim 6, Takimoto, as modified by Chiba and Ma, teaches the electronic device according to claim 1, further comprising: 
a light shielding layer (Takimoto: light-shielding layers BMA and BMB) disposed on the second substrate (Takimoto: Figs. 2 and 13, and corresponding descriptions, showing the light-shielding layer BMA is located on the second substrate SUB2; [0104], noting “[t]he light-shielding layers BMB located in the display portion DA are formed in a grating pattern, for example, and includes a portion BMX extended in the first direction X and a portion BMY extended in the second direction Y”) and comprising a plurality of patterns (Takimoto: [0042], [0054], [0129]-[0131], noting different types of patterns like dot patterns, grating patterns or striped patterns may be used), wherein a width of one of the plurality of patterns in the first region is different from a width of another one of the plurality of patterns in the second region (Takimoto: Fig. 13, and corresponding descriptions, showing the light-shieling layer BMA and light-shielding layer BMB have different patterns and noting how portions BMX and BMY of light-shielding layer BMB have different widths; [0103]-[0105], “the width of at least one of the portions BMX and BMY may be thinner than that of the other portion”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627